DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-12  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanter (US 2014/0233942).
Regarding Claim 1, Kanter discloses a light detection and ranging (LiDAR) device [Abstract; Fig 4] comprising: a modulation unit configured to output a modulation signal [0011; 0016; 0019; 0033-35; 0041]; a light-emitting unit configured to generate modulated light based on the modulation signal and to emit the modulated light onto an object [0011; 0016; 0019; 0033-35; 0041]; a light-receiving unit configured to receive the modulated light reflected by the object and generate a reception signal based on the modulated light [0005; 0032-35]; a computation unit configured to calculate a distance to the object based on the reception signal [0005; 0011; 0033-35; 0037]; and a controller configured to control at least one of the light-emitting unit, the light- receiving unit, the computation unit, and the modulation unit [0005; 0033-5; 0037]
Regarding Claim 9, Kanter discloses a method of operating a LiDAR device [Abstract; Fig 4], the method comprising: modulating light to be emitted [0011; 0016; 0019; 0033-35; 0041]; emitting modulated light onto an object [0011; 0016; 0019; 0033-35; 0041]; receiving the modulated light reflected by the object [0005; 0032-35]; measuring a time difference between a time at which the modulated light is emitted and a time at which the modulated light is received 
Regarding Claims 2-3, Kanter also discloses a modulated single light pulse, or a modulated light pulse group, and the modulated light pulse group comprises a plurality of modulated single light pulses [0011; 0016; 0032-37].
Regarding Claim 4, Kanter also discloses a light modulation device [0011; 0016; 0032-37].
Regarding Claim 10, Kanter also discloses applying a light emission start signal to a light-emitting unit; and applying a modulation signal to a modulation unit connected to the light-emitting unit [0011; 0016; 0032-37].
Regarding Claim 11, Kanter also discloses modulating a width of the light to be emitted [0033-35; 0041].
Regarding Claims 5 and 12, Kanter also discloses a time- to-digital converter (TDC) [Fig 1, 4; 0007]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanter (US 2014/0233942), as applied to claims 1, 3 and 9 above, and further in view of Wyland (US 2017/0005465)
Regarding Claim 6, Kanter does not explicitly teach – but Wyland does teach a first single light pulse having a first width, a second single light pulse having a second width, different from the first width, and a third single light pulse having a third width, different from the first width and the second width, wherein a ratio of the first width to the second width is equal to a ratio of the second width to the third width [0001-2; 0010; 0017; 0028-30; 0035; 0042-43; 0048-; 0050; 0053; 0057; 0063; 0094]. It would have been obvious to modify the system of Kanter to include specifically controlled pulse widths based on the speed of the object, speed of the device if it’s moving, or the environment to increase validation and precision of the measured reflection. 
Regarding Claim 7-8, Kanter does not explicitly teach – but Wyland does teach a gap between the first single light pulse and the second single light pulse is equal/different to a gap between the second single light pulse and the third single light pulse [0001-2; 0010; 0017; 0028-30; 0035; 0042-43; 0048-; 0050; 0053; 0057; 0063; 0094]. It would have been obvious to modify the system of Kanter to include specifically controlled pulse widths based on the speed of the object, speed of the device if it’s moving, or the environment to increase validation and precision of the measured reflection.
Regarding Claim 13, Kanter does not explicitly teach – but Wyland does teach  one of modulating a single light pulse having a first cycle and modulating each of a plurality of light pulses of a light pulse group having a second cycle [0001-2; 0010; 0017; 0028-30; 0035; 0042-43; 0048-; 0050; 0053; 0057; 0063; 0094]. It would have been obvious to modify the method of Kanter to include specifically controlled pulse widths based on the speed of the object, speed of the device if it’s moving, or the environment to increase validation and precision of the measured reflection.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanter (US 2014/0233942) in view of Mimeault (US 2014/0232566) and Burberry (US 2012/0048135).
Regarding Claim 14, Kanter teaches   method of operating a plurality of light detection and ranging (LiDAR) [Abstract; Fig 4] devices, the method comprising: modulating light to be emitted from a first LiDAR device [0011; 0016; 0019; 0033-35; 0041], the first LiDAR device emitting modulated light onto an object [0011; 0016; 0019; 0033-35; 0041]; the first LiDAR device receiving the modulated light reflected by the object [0005; 0032-35]; the first LiDAR device measuring a time difference between a time at which the modulated light is emitted from the first LiDAR device and a time at which the modulated light is received at the first LiDAR device; the first LiDAR device [0005; 0011; 0033-35; 0037]; computing a distance to the object using the measured time difference and a modulation characteristic of the modulated light emitted from the first LiDAR device [0005; 0011; 0033-35; 0037]. Kanter does not explicitly teach using a first randomly generated look-up table having a first sequence; modulating light to be emitted from a second LiDAR device using a second randomly generated look-up table having a second sequence, different from the first sequence.  Mimeault teaches modulating light to be emitted from a second LiDAR device [0031-32; 0113]. Burberry teaches using a first randomly generated look-up table having a first sequence; using a second randomly generated look-up table having a second sequence, different from the first sequence [0063]. It appears as if the second lidar device is merely attached, and has no use – since it does not perform any functions. As such – the claim is interpreted to merely read that there is a method involving a first lidar device and a first randomly generated pulse sequence. It would have been obvious to modify the method of Kanter to use random sequences and or plural lidar devices to monitor different areas and reduce interference. 
Regarding Claim 15, Kanter also teaches wherein the modulating of the width of the light to be emitted comprises using a unique value assigned to the LiDAR device as a parameter for modulating the width of a light pulse [0032-35; 0037]. Burberry also teaches this limitation in [0063].
Regarding Claim 16, Kanter does not explicitly teach – but Mimeault does teach wherein the unique value is a signal of a global positioning system (GPS) with respect to the LiDAR device [Fig 4; 0085]. It would have been obvious to modify the method of Kanter to use GPS parameters for pulse control based on optimizing the pulse widths and pulse sequence based on location and speed. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanter (US 2014/0233942) in view of Mimeault (US 2014/0232566)
Regarding Claim 17, Kanter teaches light detection and ranging (LiDAR) system comprising: the first/second LiDAR device [Abstract; Fig 4 ]comprising: a first/second modulation unit configured to output a first/second modulation signal defining a first/second modulation characteristic [0011; 0016; 0019; 0033-35; 0041]; a first/second light-emitting unit configured to generate first/second modulated light based on the first/second modulation signal and to emit the first/second modulated light onto an object [0011; 0016; 0019; 0033-35; 0041]; a first/second light-receiving unit configured to receive the first/second modulated light reflected by the object and generate a first/second reception signal based on the first/second modulated light [0005; 0032-35]; a first/second computation unit configured to calculate a distance to the object based on the first/second reception signal and the first/second modulation characteristic [0005; 0011; 0033-35; 0037]. The first and second units, individually, are a duplication of parts. Kanter does not explicitly teach – but Mimeault does teach a first LiDAR device and a second LiDAR device [0031-32; 0113]. It would have been obvious to modify the system of Kanter to use two LIDAR devices in order to scan a larger area, scan different areas, or to increase precision by scanning the same area with two lidar devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645